

113 HR 3200 IH: Justice for Former American Hostages in Iran Act of 2013
U.S. House of Representatives
2013-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3200IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2013Mr. Braley of Iowa introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a fund to make payments to the Americans held hostage in Iran from 1979 through 1981, and to members of their families, and for other purposes.1.Short titleThis Act may be cited as the Justice for Former American Hostages in Iran Act of 2013.2.American hostages in Iran Compensation Fund(a)EstablishmentThere is established in the Treasury a fund, to be known as the American Hostages in Iran Compensation Fund (in this section referred to as the Fund) for the purpose of making payments to the Americans held hostage in the United States Embassy in Tehran, Iran, in the Iranian Foreign Ministry in Tehran, Iran, and in other locations throughout the nation of Iran, between November 3, 1979, and January 20, 1981, and to members of their families, who are identified as members of the proposed class in case number 1:08–CV–00487 (EGS) of the United States District Court for the District of Columbia.(b)Funding(1)Imposition of surcharge(A)In generalThere is imposed a surcharge equal to 30 percent of the amount of—(i)any fine or monetary penalty assessed, in whole or in part, on a person for a violation of a law or regulation specified in subparagraph (B) related to any conduct which occurs or continues after the date of the enactment of this Act, even if commenced before such date of enactment; or(ii)the monetary amount of a settlement entered into by a person with respect to a suspected violation of a law or regulation specified in subparagraph (B) agreed to by the United States after the date of the enactment of this Act.The amount referred to in clause (ii) shall not include any amount of judgment or settlement in any action brought or which could be brought pursuant to section 1605A of title 28, United States Code, or section 1605(a)(7) of title 28, United States Code (as such section 1605(a)(7) was in effect on the day before the date of the enactment of National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181)).(B)Laws and regulations specifiedA law or regulation specified in this subparagraph is any law or regulation that provides for a civil or criminal fine or other monetary penalty for any economic activity relating to Iran that is administered by the Department of the Treasury, the Department of Justice, or the Department of Commerce.(C)Termination of depositsThe imposition of the surcharge under subparagraph (A) shall terminate on the date on which all amounts described in subsection (c)(2) have been distributed to all recipients described in that subsection.(2)Deposits into fund; availability of amounts(A)DepositsAll surcharges collected pursuant to paragraph (1)(A) shall be deposited into the Fund.(B)Payment of surchargeA person on whom a surcharge is imposed under paragraph (1)(A) shall pay the surcharge to the Fund without regard to whether the fine, penalty, or settlement to which the surcharge applies—(i)is paid directly to the Federal agency that administers the relevant law or regulation specified in paragraph (1)(B); or(ii)is deemed satisfied by a payment to another Federal agency.(C)ContributionsThe Secretary of State is authorized to accept such amounts as may be contributed by individuals, business concerns, foreign governments, or other entities for payments under this Act. Such amounts shall be deposited directly into the Fund.(D)Availability of amounts in fundAmounts in the Fund shall be available, without further appropriation, to make payments under subsection (c).(c)Distribution of funds(1)Administration of fundPayments from the Fund shall be administered by the Secretary of State, pursuant to such rules and processes as the Secretary, in the Secretary’s sole discretion, may establish.(2)PaymentsSubject to paragraphs (3) and (4), payments shall be made from the Fund to the following recipients in the following amounts:(A)To each living former hostage, $150,000, plus $10,000 for each day of captivity of the former hostage.(B)To the estate of each deceased former hostage, $150,000, plus $10,000 for each day of captivity of the former hostage.(C)To each spouse or child of a former hostage identified as a member of the proposed class described in subsection (a) if the spouse or child is identified as a member of that proposed class, $5,000 for each day of captivity of the former hostage.(3)PriorityPayments from the Fund shall be distributed under paragraph (2) in the following order:(A)First, to each living former hostage described in paragraph (2)(A).(B)Second, to the estate of each deceased former hostage described in paragraph (2)(B).(C)Third, to each spouse or child of a former hostage described in paragraph (2)(C).(4)Consent of recipientA payment to a recipient from the Fund under paragraph (2) shall be made only after receiving the consent of the recipient.(d)WaiverA recipient of a payment under subsection (c) shall waive and forever release all existing claims against Iran and the United States arising out of the events described in subsection (a).(e)Notification of claimants; limitation on review(1)NotificationThe Secretary of State shall notify, in a reasonable manner, each individual qualified to receive a payment under subsection (c) of the status of the individual’s claim for such a payment.(2)Submission of additional informationIf the claim of an individual to receive a payment under subsection (c) is denied, or is approved for payment of less than the full amount of the claim, the individual shall be entitled to submit to the Secretary additional information with respect to the claim. Upon receipt and consideration of that information, the Secretary may affirm, modify, or revise the former action of the Secretary with respect to the claim.(3)Limitation on reviewThe actions of the Secretary in identifying qualifying claimants and in disbursing amounts from the Fund shall be final and conclusive on all questions of law and fact and shall not be subject to review by any other official, agency, or establishment of the United States or by any court by mandamus or otherwise.(f)Deposit of remaining funds into the treasury(1)In generalAny amounts remaining in the Fund after the date specified in paragraph (2) shall be deposited in the general fund of the Treasury.(2)Date specifiedThe date specified in this paragraph is the later of—(A)the date on which all amounts described in subsection (c)(2) have been made to all recipients described in that subsection; or(B)the date that is 5 years after the date of the enactment of this Act.(g)Report to congressNot later than one year after the date of the enactment of this Act, and annually thereafter until the date specified in subsection (f)(2), the Secretary of State shall submit to the appropriate congressional committees a report on the status of the Fund, including—(1)the amounts and sources of money deposited into the Fund;(2)the rules and processes established to administer the Fund; and(3)the distribution of payments from the Fund.(h)Satisfaction of claimsPayments to the Fund shall be made until the amounts described in subsection (c)(2) are satisfied in full. In the event that the President determines that—(1)any of the laws and regulations referenced in subsection (b)(1)(B) are reduced in scope or effect, or(2)the amounts described in subsection (c)(2) cannot be fully satisfied within 2 years after the date of the enactment of this Act from funds deposited into the Fund,the President shall propose to Congress a program, either employing existing authorities or through new legislative initiatives, to ensure the amounts are satisfied in full within the next 12 months.(i)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and(B)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives.(2)PersonThe term person includes any individual or entity subject to the civil or criminal jurisdiction of the United States.